Citation Nr: 9933924	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission of Mississippi


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 
1978.

This appeal arises from a November 1997, Department of 
Veterans Affairs (VARO), No. Little Rock, Arkansas rating 
decision, which denied the appellant entitlement to service 
connection for hypertension, a right shoulder disability, a 
back disability, and a neck disability.

The Board remanded the appellant's claim for further 
development regarding entitlement to service connection for a 
back disability, and for the issuance of a Statement of the 
Case regarding the remaining issues.  Additional development 
was completed regarding the appellant's claim for service 
connection for a back disability and a Statement of the Case 
regarding the remaining issues was forwarded to the 
appellant.  The appellant's claim has now been returned to 
the Board for further adjudication.  

The hypertension, right shoulder and cervical spine claims 
are addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  The appellant served on active duty from June 1974 to 
June 1978.

2. The appellant has not submitted competent medical evidence 
that his current back disability is related to the episodes of 
back pain for which he was treated in service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for a low back 
disability.

The appellant is seeking service connection for a low back 
disability.  Under pertinent law and VA regulations, service 
connection may be granted if a low back disability was 
incurred or aggravated during service, or as a result of 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

Service medical records reveal that the appellant complained 
of lower back pain after playing basketball in January 1976.  
Range of motion was just slightly decreased and alignment was 
good.  The impression was of muscle strain and he was 
instructed to run at his own pace for 24 hours.  He again 
complained of a possible back injury in March 1976, with low 
back pain after playing basketball and lifting weights.  The 
examiner observed paraspinous muscle swelling and tenderness 
bilaterally, right greater than left.  Rest and heat were 
recommended.  November 1976 treatment entries reported that 
the appellant complained of back problems due to football 
injuries during the year.  The examiner observed nothing 
significant, and assessed a possible pinched nerve or muscle 
strain.  The appellant also reported back pain with movement, 
after playing basketball the night before.  The examiner made 
no assessment.  A heating pad and Ben-gay were recommended.  

January 1977 military treatment entries reported that the 
appellant complained of upper back pain that started while he 
was carrying a rucksack.  The examiner observed range of 
motion of the spine was within normal limits.  Muscle test 
was within normal limits without spasm.  There was tenderness 
to palpation of the trapezius and scapula on the right.  The 
assessment was of muscle strain and the appellant was 
referred for physical therapy.  An examiner observed lower 
muscle spasms, and the assessment was low back pain.  The 
appellant also complained of back spasm since October 1976 
following a football injury.  He claimed that he had been 
seen at physical therapy and treated with ultra sound and 
ice.  The spasm was centralized on the right upper back 
muscle.  He reported that he was taking Parafon forte at 
present with no results.  He was treated 3 times with medico 
ice massage changed to hot packs, without results.  
Tenderness was still observed on the right back muscles and 
muscle strain was assessed.  A profile not to carry more than 
10 pounds for 1 week was provided.  A February 1977 entry 
reported that the appellant complained of right lateral post 
rib pain, and right neck and upper trapezius pain.  The 
examiner observed range of motion of the shoulder, back and 
neck to be within normal limits.  Muscle and sensory tests 
were also within normal limits.  Palpation revealed no 
spasms.  There was voluntary guarding with tenderness of the 
thoracic spine, upper trapezius and cervical spine.  The 
examiner assessed multiple muscle strains.  

Although the appellant complained of neck (cervical spine) 
pain and spasms in April 1977, no complaints or findings 
referable to his back (thoracic or lumbar spine) were 
indicated.

The appellant again requested physical therapy for his back 
in June 1977, due to an injury playing football 3 months 
earlier.  The examiner observed lower muscle spasms and 
assessed low back pain.  

The appellant's June 1978 military separation examination 
reported a normal musculoskeletal examination.  The appellant 
denied any physical defects and no abnormalities of his spine 
were indicated.  

A private hospitalization summary from Jefferson Davis 
Memorial Hospital (later known as Natchez Regional Medical 
Center) for a period of admission in August 1987 was 
submitted, which reported that the appellant was admitted for 
complaints of lower back pain after he fell while playing 
softball 1 week earlier.  The diagnosis was of lumbosacral 
strain.  He seen in follow-up and his lumbosacral strain was 
described as resolving.  A September 1987 summary indicated 
that the appellant was admitted following a motor vehicle 
accident with complaints of headaches with back tingling.  He 
reported a history of back trouble.  He claimed that he had a 
previous back injury 6 weeks ago.  The diagnosis was merely 
of muscle contraction headache.

Treatment records from the appellant's private physician, 
J.C. Passman, M.D., who is affiliated with Jefferson Davis 
Memorial Hospital, dated from April 1988 to January 1999, 
were also submitted.  April 1988 hospitalization summaries 
reported that that the appellant was admitted with severe 
back and left lower extremity pain for the past week, with a 
severe flare-up during the past 24 hours.  He provided a 
history of a back injury playing baseball in August 1987, and 
reinjury 8 days prior to admission.  He was thought to have a 
herniation of the nucleus pulposus at L4-L5 to the axilla in 
the nerve root, but the CT scan on admission revealed a 
herniation at L5-S1 so the disk must have ruptured cephalead 
to cause neuropathy of the L5 nerve root.  An epidural 
injection was provided on admission, and the appellant 
obtained relief.  He was discharged on restricted activity 
and prescribed Mepergan Fortis to be followed in the office 
in a week.  

March 1989 hospital treatment records from David Ball, M.D. 
of Jefferson Davis Memorial Hospital, were submitted, which 
indicated that the appellant was admitted for right lumbar 
disk problems.  He claimed that he had been lifting some 
heavy objects a few days prior to admission, and claimed that 
he had had similar types of problems and been hospitalized 
for treatment of lumbar disk type syndrome.  Routine 
laboratory studies were essentially within normal limits.  CT 
scan of the lumbar spine showed a small soft tissue density 
in the bony canal at L5-S1 on the right.  The appellant was 
treated with bedrest, pelvic traction and PT, and responded 
rather rapidly.  He was much improved at the time of 
discharge.  A diagnosis of right lumbar disk syndrome was 
provided.  Final diagnosis was herniated nucleus pulposus.  
X-ray revealed that vertebral bodies were normal in height.  
The intervertebral disc spaces were unremarkable.  There was 
no spondylolisthesis or fracture.  Transverse processes were 
normal.  CT of the lumbar spine again revealed some small 
soft tissue density projecting into the bony canal at L5-S1 
on the right in the lateral recess region.  This again may be 
indicative for a minimal disc fragmentation.  The size of 
this defect appeared less marked than seen on the earlier 
study of April 1988.  Clinical correlation was warranted.  
The remainder of the study was otherwise quite stable and 
unremarkable.

Treatment records from Dr. Passman indicated that the 
appellant was again admitted from April 1989 to May 1989 for 
complaints of severe back and left lower extremity pain and 
bilateral groin pain.  The appellant reported flare-ups for 
the past year.  He had a repeat C-scan which revealed 
problems at the L4-5 and L5-S1 levels, but the L5-S1 level 
was on the right side and not clinically correlatable.  He 
was provided an epidural with PT, and traction, and had slow 
gradual response.  During physical therapy, the appellant 
reported that he had reinjured his back the previous week 
while gardening.  He was discharged on rest and Mepergan 
Fortis to be rechecked in a week.  The impression was 
herniated nucleus pulposus.  The appellant continued to be 
followed for flare-ups of back pain.

A May 1989 consultation report from Arnold Feldman M.D., was 
submitted.  Dr. Feldman indicated that the appellant had been 
referred from Dr. Passman with a history of low back pain 
following an injury in 1988.  Dr. Feldman reviewed the CT 
scan from April 1988 and March 1989, and noted that they were 
suspicious for disc herniation at the L-5, S-1 level.  In 
view of the appellant's prior epidural steroid injection with 
positive response, he recommended and provided a repeat 
epidural.

A July 1992 hospitalization summary from Dr. Passman 
indicated that the appellant received a laminectomy and 
diskectomy, L-5, S-1, on the right.  He was subsequently 
rechecked and described as "doing well" in September 1992, 
with light work possible.  It was noted that he could 
possibly return to regular work in October 1992.  July 1992 
consultation and hospitalization reports from Dr. Feldman 
likewise reported a diagnosis of herniated lumbar disc.  X-
ray of the appellant's lumbosacral spine was normal.  However 
a lumbar myelogram and CT revealed a herniated disc defect at 
L5 on the right.

At his January 1999 hearing on appeal, the appellant 
testified that, in essence, he incurred a neck injury during 
service which led to his back disability.  He claimed that 
his back continued to bother him following service, and he 
had an MRI which revealed that he had a ruptured disc at L5 
or L4 requiring surgery.  He claimed that the surgery was in 
1991 or 1992 at Natchez Regional Medical Center.  He denied 
any current treatment for his back, but indicated that he 
took pain pills.    

A VA examination was conducted in January 1999.  The C-file 
was reviewed by the examining physician.  The examiner noted 
a history of sports injuries during service.  The appellant 
reported several minor episodes of low back pain during the 
interim.  The examiner noted that the appellant saw an 
orthopedic surgeon in 1988 for low back pain with left lower 
extremity pain, at which time a CT scan revealed a bulging 
disk on the right.  A myelogram in 1992 revealed a large HNP 
at L4-5 and hemilaminectomy with removal of a large L4-5 disk 
was performed.  The appellant reported intermittent episodes 
of pain and stiffness since then.  X-rays revealed moderate 
narrowing of the L5-S1 disk with small osteophytes.  The 
appellant also had a small osteophyte on the anterior 
superior corner of L3.  He appeared to have a laminectomy 
defect on the right side at L5-S1.  The impression was of 
degenerative disk disease, L5-S1, status post disk excision.  
The examiner commented that "[i]t is more likely than not 
that the HNP was not caused by sports injury or injuries that 
occurred during service.  The pain which he experienced 
during military service may have been due to aggravation of 
degenerative disk disease.  This degenerative disk disease 
could have progressed to the point of herniation later, 
necessitating his surgery.  This is a possibility and cannot 
be proven or disproven."

Analysis

The Board finds that the claim for service connection for low 
back disability must be denied as not well grounded.  In so 
finding, the Board places emphasis on the appellant's military 
treatment records which reflect a number of episodes of back 
pain that were diagnosed as muscle strain and were associated 
with sports injuries; his June 1978 military separation 
examination which revealed no complaints or findings referable 
to his spine and described his spine as normal; his post 
service treatment records which first report complaints of 
back pain in August 1987 following an injury playing softball, 
more than 9 years following his military separation; and the 
opinion of the VA examiner who reviewed the case and examined 
the appellant in March 1999.

Beyond the appellant's assertions, there is no evidence of 
record linking his current back disability to his period of 
active service.  The assertions of the appellant are 
insufficient to satisfy the nexus requirement because they 
are statements from a layperson with no medical training or 
expertise to determine medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992) (holding that the 
Board is not required to entertain unsupported lay 
speculation on medical issues).  The Board notes that the VA 
examiner, in January 1999, indicated that it was more likely 
than not that the appellant's herniated disc disorder was not 
caused by the injuries he sustained in service.  The examiner 
also opined that the pain reported during service "may" 
have been due to degenerative disk disease, but noted that 
this was merely a "possibility" that could not be proven or 
disproven.  

The Court made it clear in Tirpak v. Derwinski, 2 Vet. App. 
609 (1992), that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  
Additionally, the Court in Tirpak further commented that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
disorder claimed or the relationship thereto.  Moreover, the 
Court has held that medical texts and even medical opinions 
which are general, speculative or equivocal cannot support a 
well grounded claim. See Obert v. Brown, 5 Vet. App. 30 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); and Sacks v. 
West, 11 Vet. App. 314, 316-7 (1998).  Therefore, the 
statement by the VA physician is not enough to well ground 
the appellant's claim.

As the appellant has not submitted competent medical evidence 
of a nexus between his current back disability and period of 
active service, his claim must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.  The Board is not aware of the 
existence of additional relevant evidence that could serve to 
well ground the appellant's claim.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a)(West 1991) to notify the veteran of the evidence 
required to complete his application for service connection 
for a back disability.  McKnight, 131 F.3d at 1484-85; 
Robinette, 8 Vet.App. at 77-78.  

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed of the elements of 
the well grounded claim and that the evidence in his case 
failed to establish a relationship between his back disability 
and in- service disease or injury.  Additionally, by this 
decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.


ORDER

Having found the claim for entitlement to service connection 
for a back disability not well grounded, it is denied.


REMAND 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

Under 38 U.S.C.A § 7105(d)(3) (West 1991) and 38 C.F.R. § 
20.302(b) (1998), after an appellant receives the Statement 
of the Case (SOC), he or she must file a substantive appeal 
within sixty days from the date the SOC is mailed or within 
the remainder of the one-year period from the date the 
notification of the decision was mailed, whichever period 
ends later.  By regulation, this substantive appeal must 
consist of either a VA Form 9, or correspondence containing 
the necessary information, that is, specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  38 C.F.R. § 20.202 (1998).

In this case, a November 1997 rating decision denied service 
connection for hypertension, a right shoulder disability, and 
a neck disability.  A notice of disagreement was filed by the 
appellant in February 1998, and an SOC issued on June 11, 
1999.  On August 12, 1999, the appellant requested that he be 
given more time to complete and file his Form 9.  He wanted 
more time to look at the contents of his claims file before 
he completed the Form 9.  This request was denied by VARO in 
a September 1999 decision on the basis that "there is no 
legal entitlement to an extension."  

The extension request was not received within the 60 day time 
limit for filing the substantive appeal, and, therefore, was 
properly denied by the RO.  38 C.F.R. § 20.303.  However, the 
RO failed to inform the appellant of his right to appeal the 
denial of his request for extension to the Board.  38 C.F.R. 
§ 20.303.  The RO must inform the appellant of his right to 
appeal the denial of his request for extension of the period 
for filing a substantive appeal consistent with 38 C.F.R. 
§ 20.303.  

VAOPGCPREC 9-99 (August 18, 1999) held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.

In this case, the question of whether a timely substantive 
appeal was filed must be addressed by the Board before the 
merits can be reached.  The Court has held that "the Board's 
obligation to assess its own jurisdiction cannot come at the 
expense of the procedural rights that belong to an applicant 
for VA benefits who has had no opportunity to present 
evidence or argument on that jurisdictional issue."  Marsh 
v. West, 11 Vet.App. 468, 471 (1998).  The appellant should 
be provided the opportunity to present written argument, 
present additional evidence relevant to jurisdiction, or to 
request a hearing to present oral argument on the question of 
timeliness of the appeal.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following action:

The RO should inform the appellant, 
first, of his right to appeal the denial 
of extension of the period for filing his 
substantive appeal to the Board; and, 
second,  should notify him of his right 
to submit further evidence, argument, 
and/or comment with regard to the 
question of the timeliness and/or 
adequacy of his appeal on the issues of 
entitlement to service connection for 
hypertension, a right shoulder 
disability, and a cervical spine 
disability.   Proper notification should 
include a summary of the pertinent facts 
and of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.201, 20.302, 20.303, 20.305).  
See 38 C.F.R. § 19.29 (1999).  He should 
also be informed of his right to request 
a hearing on the matter if he so desires.

After the aforementioned development has been completed, the 
case should be returned to the Board, if in order, after 
completion of the necessary adjudication procedures.   No 
action is required of the appellant until he receives further 
notice. 

This REMAND is to ensure the appellant is afforded due 
process of law.  The Board intimates no opinion as to the 
final outcome warranted as to the issues addressed in this 
REMAND.  The appellant has the right to submit additional 
evidence and argument on the matters the Board had remanded 
tot he RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

